UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cr-00492-RBH-1)


Submitted:   November 30, 2016            Decided:   January 3, 2017


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.  Christopher Dolan
Taylor, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Richardson appeals his conviction and sentence of 57

months of imprisonment following his plea of guilty to being a

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).           Appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), concluding that there are no meritorious issues for appeal

but questioning whether: (1) the district court erred in denying

Richardson’s motion to dismiss for alleged violations of the Speedy

Trial Act, 18 U.S.C. § 3161(b) (2012); (2) the district court erred

in denying Richardson’s motion in limine; and (3) the district

court erred in allowing Richardson to proceed pro se.            Richardson

has filed a pro se supplemental brief contending that two prior

state convictions used to enhance his sentence were invalid, and

the presentence report counted offenses that were too old to be

included in his criminal history score.         We affirm.

     We review a district court’s legal conclusions with respect

to a motion to dismiss the indictment de novo, and its factual

findings for clear error.         United States v. Perry, 757 F.3d 166,

171 (4th Cir. 2014).

     The   Speedy   Trial   Act    provides,   in   pertinent    part:   “Any

information   or    indictment     charging    an   individual    with   the

commission of an offense shall be filed within thirty days from

the date on which such individual was arrested or served with a

                                      2
summons in connection with such charges.”        18 U.S.C. § 3161(b)

(2012).

     Richardson contends that the Speedy Trial Act’s 30-day period

was triggered upon his state arrest on April 14, 2015.       However,

his argument is directly foreclosed by our decision in United

States v. Thomas, where we held that the 30-day period is triggered

upon a defendant’s arrest or indictment on federal charges, not

state charges.   55 F.3d 144, 148 (4th Cir. 1995); see United States

v. Burgess, 684 F.3d 445, 451 (4th Cir. 2012) (citing Thomas).

Richardson was indicted on the federal charge on July 28, 2015,

and arrested the next day, July 29.     Thus, we conclude there was

no violation of the Speedy Trial Act.

     Next, we review de novo a district court’s refusal to allow

a justification defense.     United States v. Perrin, 45 F.3d 869,

871 (4th Cir. 1995); United States v. Ricks, 573 F.3d 198, 200

(4th Cir. 2009).

     To    establish   the   justification   defense   to   unlawfully

possessing a firearm, a defendant must show that he

     (1)   was under unlawful and present threat of death or
           serious bodily injury;

     (2)   did not recklessly place himself in a situation
           where he would be forced to engage in criminal
           conduct;

     (3)   had no reasonable legal alternative (to both the
           criminal act and the avoidance of the threatened
           harm); and



                                   3
      (4)    [can show] a direct causal relationship between the
             criminal action and the avoidance of the threatened
             harm.

Ricks, 573 F.3d at 202 (internal quotation marks omitted).                This

defense is construed “very narrowly.”            United States v. Mooney,

497 F.3d 397,   404   (4th   Cir.   2007)   (internal   quotation    marks

omitted).

      We conclude that the district court did not err in denying

Richardson’s motion in limine.          Although Richardson may have had

a generalized fear, the record does not show that he was under any

immediate threat of serious bodily injury, and thus, Richardson

has not shown that he was entitled to the justification defense.

      We review de novo a district court’s determination that a

defendant has waived his right to counsel.          United States v. Owen,

407 F.3d 222, 225 (4th Cir. 2005); see United States v. Ductan,

800 F.3d 642, 647 n.1 (4th Cir. 2015).

      A defendant “may waive the right to counsel and proceed at

trial pro se only if the waiver is (1) clear and unequivocal,

(2) knowing, intelligent, and voluntary, and (3) timely.”               United

States v. Bernard, 708 F.3d 583, 588 (4th Cir. 2013); see Faretta

v. California, 422 U.S. 806, 835 (1975).

      Our review of the record reveals that the district court fully

complied with Faretta in granting Richardson’s motion to proceed

pro se after a thorough hearing.            Thus, we conclude the district

court did not err in allowing Richardson to proceed pro se.

                                        4
     We review a sentence for reasonableness “under a deferential

abuse-of-discretion standard.”        United States v. McCoy, 804 F.3d
349, 351 (4th Cir. 2015) (quoting Gall v. United States, 552 U.S.
38, 41 (2007)).

     In his pro se supplemental brief, Richardson contends that

two prior state convictions used to enhance his sentence were

invalid because they were uncounseled and not the result of knowing

and voluntary guilty pleas.          However, Richardson has presented

nothing more than an assertion that his prior convictions are

invalid.   Moreover, the PSR states that Richardson was represented

by counsel with respect to the marijuana charge, and the firearm

charge was dismissed and did not affect Richardson’s criminal

history score.      We conclude there was no error with respect to

these charges.

     Finally, Richardson contends in his pro se supplemental brief

that the PSR counted offenses that were too old to be included in

his criminal history score.        In particular, he points to a second-

degree burglary charge that was committed in 1998, beyond the 15-

year applicable time period. See U.S. Sentencing Guidelines Manual

§ 4A1.2(e)(1) (2015).     However, USSG § 4A1.2(k)(2) provides that

in the case of a revocation of parole involving a felony, the

applicable   time    period   is    “the   date   of   last   release   from

incarceration on such sentence.”           Richardson’s parole for the

burglary charge was revoked in December 2005, and he was released

                                      5
from prison in July 2006, within 15 years of the possession of the

firearm and ammunition.      Thus, we conclude there was no sentencing

error.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.             We

therefore affirm the judgment of the district court.             This court

requires that counsel inform Richardson, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If Richardson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Richardson.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6